1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     SABER SHEHADEH
6

7

8                                UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: 2:16-cr-038 MCE
11
     UNITED STATES OF AMERICA,
12
                   Plaintiff,                          ORDER TO CONTINUE SENTENCING
13
                                                       HEARING AND MODIFY PRE-SENTENCE
14   vs.                                               REPORT DEADLINES

15   SABER SHEHADEH,
16                                                     Court:      Hon. Morrison C. England, Jr.
                   Defendant.
17                                                     Date:       March 14, 2019
                                                       Time:       10:00 a.m.
18

19

20

21

22

23          The parties to this action, Plaintiff United States of America by and through Assistant

24   U.S. Attorney Christopher Hales and Attorney Todd D. Leras on behalf of Defendant Saber
25
     Shehadeh, submit this request to continue the date presently set for Judgment and Sentencing in
26
     the above-referenced matter from January 10, 2019 to March 14, 2019.
27
            This matter proceeded to jury trial in May 2018. The jury returned guilty verdicts as to
28
     ORDER CONTINUING
     SENTENCING HEARING AND
     MODIFYING PSR SCHEDULE
1    Counts 1-3 and the Court initially set the matter for sentencing on September 6, 2018. The
2
     parties thereafter continued the matter by stipulation to December 13, 2018. The Court later
3
     continued the matter on its own motion (Docket Entry Number 403) to January 10, 2019,
4
     directing the parties to coordinate with the probation officer to ensure that she is available for
5

6    any continued hearing date.

7           The parties have conferred with the probation officer regarding her request for a
8
     continuance of the sentencing hearing, her availability to attend the proposed sentencing hearing
9
     date, and the proposed disclosure schedule for the Pre-Sentence Investigation Report (“PSR”).
10
     Based on discussions with the assigned probation officer, the parties request to continue the
11

12   sentencing date to March 14, 2019. Consistent with the Court’s minute order in Docket Entry

13   Number 403, the parties have also informed the Courtroom Deputy via email of the probation
14
     officer’s request for a continuance of the sentencing date. A modification of the disclosure
15
     schedule is also necessary to allow sufficient time for the parties to file appropriate responses.
16
     All proposed dates have been agreed to by the parties as well as the assigned probation officer.
17

18          It is therefore requested that the Court modify its previously-set pre-sentence PSR

19   disclosure schedule as follows:
20
            1. Draft PSR Date: January 31, 2019;
21
            2. Informal Objections to Draft PSR: February 14, 2019;
22
            3. Final PSR Date: February 21, 2019;
23

24          4. Motion for Correction Date: February 28, 2019; and

25          5. Reply Date: March 7, 2019
26
            This request follows a finding of guilt following a jury trial so an exclusion of time
27
     pursuant to the Speedy Trial Act is not required. Assistant U.S. Attorney Christopher Hales has
28
     ORDER CONTINUING
     SENTENCING HEARING AND
     MODIFYING PSR SCHEDULE
1    reviewed this proposed order and authorized Todd D. Leras via email to sign it on his behalf.
2
     DATED: January 7, 2019
3                                                   By     /s/ Todd D. Leras for
                                                                  CHRISTOPHER HALES
4                                                                 Assistant United States Attorney
5
     DATED: January 7, 2019                         By     /s/ Todd D. Leras
6                                                                 TODD D. LERAS
                                                                  Attorney for Defendant
7                                                                 SABER SHEHADEH
8

9                                                  ORDER

10              The Judgment and Sentencing Hearing in this matter is continued to March 14, 2019, at
11
     10:00 a.m. The Court adopts the Pre-Sentence Report disclosure schedule proposed by the
12
     parties.
13
                IT IS SO ORDERED.
14

15   Dated: January 9, 2019

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER CONTINUING
     SENTENCING HEARING AND
     MODIFYING PSR SCHEDULE
